In re Dampskibsselskabet Norden Ak-tieselskab; — Defendant; Applying For Supervisory and/or Remedial Writs, Parish of Plaquemines, 25th Judicial District Court Div. B, No. 59^474; to the Court of Appeal, Fourth Circuit, No. 2014-C-1293.
Granted. There are genuine issues of material fact regarding the issue of negligence per se. Accordingly, the judgment of the district court granting partial summary judgment in favor of plaintiff is reversed, and the case is remanded for further proceedings.
HUGHES, J., would deny.